1    KELLY BABINEAU (CA State Bar #190418)
2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 801
3    Sacramento, CA 95814
     Tel:(916) 442-4948
4
     Fax: (916) 492-2909
5    kbabineau@klblawoffice.net
6
     Attorney for KAREN LEE
7

8

9                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 2:09-CR-0438WBS
                      Plaintiff,       )
12                                     ) STIPULATION AND
           v.                          ) FINDINGS AND ORDER
13
                                       ) TO CONTINUE STATUS CONFERENCE
14                                     ) UNDER SPEEDY TRIAL ACT
     DICKSON HUNG, and                 )
15
     KAREN LEE                         )
16                                     ) Date: July 22, 2019
                      Defendants.      ) Time: 9:00 a.m.
17
     __________________________________) Judge: Hon. William B. Shubb
18
                                        STIPULATION
19

20
       1. By previous order, this matter was set for status on July 22, 2019.

21     2. By this stipulation, defendants now move to continue the status conference until
22
          July 22, 2019 at 9:00 a.m., and to exclude time between May 6, 2019 and July 22,
23
          2019, under Local Code T4.
24

25     3. The parties agree and stipulate, and request that the Court find the following:
26
              a. The government produced discovery associated with this case. The
27
                 discovery thus far consists of over 43,000 pages, that have been provided
28




                                               -1-
1       to counsel. In addition, the government has also made physical evidence
2
        available for review, which includes several hard drives that were seized
3
        during the service of the search warrants.
4

5    b. Counsel for the Karen Lee was appointed on January 31, 2019 and has
6
        begun her review of the discovery in this case. She is in the process of
7
        reviewing that discovery with her client, researching the law and
8

9       formulating necessary investigation. Counsel for defendants are still

10      reviewing discovery, meeting with respective clients, investigating
11
        information and negotiating various possible resolutions in this case.
12

13
     c. Counsel for defendants believe that failure to grant the above-requested

14      continuance would deny counsel the reasonable time necessary for
15
        effective preparation, taking into account the exercise of due diligence.
16
     d. The government does not object to the continuance.
17

18   e. Based upon the above-stated facts, the ends of justice served by continuing
19      the case as requested outweigh the interest of the public and the defendant
20
        in a trial within the original date prescribed by the Speedy Trial Act.
21

22
     f. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.

23      § 3161, et seq., within which trial must commence, the time period of May
24
        6, 2019, to July 22, 2019, inclusive, is deemed excludable pursuant to 18
25
        U.S.C.§ 3161(h)(7)(A), B(iv), Local Code T4, because it results from a
26

27      continuance granted by the Court at defendants’ request on the basis of the
28
        Court’s finding that the ends of justice served by taking such action


                                      -2-
1                outweigh the best interest of the public and the defendant in a speedy trial.
2
       4. Nothing in this stipulation and order shall preclude a finding that other provision
3
           of the Speedy Trial Act dictate that additional time periods are excludable from
4

5          the period within which a trial must commence.
6

7
     IT IS SO STIPULATED.
8

9

10   Dated: May 1, 2019                              Respectfully submitted,
11                                                   /s/ Kelly Babineau
12                                                   KELLY BABINEAU
                                                     Attorney for Karen Lee
13

14
     Dated: May 1, 2019                              /s/ Michael Hansen
15                                                   MICHAEL HANSEN
                                                     Attorney for Dickson Hung
16

17
     Dated: May 1, 2017                              /s/ Heiko Coppola
18
                                                     HEIKO COPPOLA
19                                                   Assistant U.S. Attorney
20
                                   FINDINGS AND ORDER
21

22
           IT IS SO FOUND AND ORDERED.
23
     Dated: May 1, 2019
24

25

26

27

28




                                               -3-
